PER CURIAM.
The court being of opinion that the trial court erred in overruling the motion of Robert Burrell to suppress the evidence found on the search of his premises, and being of the further opinion that there was no other evidence offered on the hearing of the case tending to show that Robert Burrell committed the offense charged in the indictment, and no substantial evidence to show that the appellants Lawrence Mobley and John Mobley were guilty of the offenses charged against them, it is ordered that the judgment of conviction as to each of said appellants be reversed, and the cause remanded for a new trial.